DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites: “a computer program product comprising a computer-readable storage medium”. The specification discloses a computer readable recording medium includes a storage medium, but does not exclude it from being a signal/carrier (Para [0091]). Therefore, claim is directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hallin (US 2020/0382060).
a)	Regarding claim 1, Hallin discloses a radio frequency (RF) signal transmission apparatus comprising: 
a transmission (Tx) chain configured to generate RF signal (IF input and 210 in Fig. 2); 
 a signal detector configured to measure magnitude of a local oscillator (LO) leakage signal of the RF signal (220); 
an LO (210); 
an LO leakage suppression chain connected with the LO (221 and 220 are connected to 210; Pub [0027-0044]); and 
at least one processor configured to generate an LO leakage suppression signal through the LO leakage suppression chain, based on the magnitude of the LO leakage signal (230; Pub [0041] [0050]).
Hallin discloses local oscillator leakage detection and cancellation, but did not explicitly teach beamforming and a plurality of transmission chains to generate a plurality of RF signals. 

b)	Regarding claim 11, Hallin discloses a control method of a radio frequency (RF) signal transmission apparatus, the control method comprising: 
performing transmission based on RF signal (IF input and 210 in Fig. 2); 
measuring magnitude of a local oscillator (LO) leakage signal (220; Pub [0027-0044]); and 
generating an LO leakage suppression signal based on the magnitude of the LO leakage signal (230; Pub [0041] [0050]).
Hallin discloses local oscillator leakage detection and cancellation, but did not explicitly teach beamforming and a plurality of transmission chains to generate a plurality of RF signals. 
However, Hallin discloses that the communication device can be a beamforming base station (Pub [0056]). It is well known that a typical beamforming base station consisting of a plurality of transmission path and antennas to achieve spatial selectivity. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adapt the beamforming environment of Hallin with the local oscillator leakage detection and cancellation 
c)	Regarding claim 2, Hallin discloses the RF signal transmission apparatus of claim 1, wherein the at least one processor is further configured to generate the LO leakage suppression signal through the LO leakage suppression chain, when the magnitude of the LO leakage signal is greater than a preset value (Pub [0050-0054], e.g. default settings).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hallin (US 2020/0382060) in view of Park et al (US 9,401,801).
a)	Regarding claim 15, Hallin discloses local oscillator leakage detection and cancellation, but did not explicitly teach a computer program product comprising a computer-readable storage medium, wherein the computer-readable storage medium comprises instructions for executing the control method of the RF signal transmission apparatus according to claim 11.
	However, Park et al disclose reducing local oscillator leakage in a communication device with memory resources that includes a non-transitory computer readable medium (Col 6, L36-54). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hallin and Park et al. By doing so, optimize local oscillator leakage detection and cancellation in a wireless communication system. 


Allowable Subject Matter
Claims 3-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0308693, Li et al disclose calibration in I/Q mismatch. US 7,068,984, Mathe et al disclose power amplifier and non-linearity. US 2019/0089448, Jakobsson discloses LO compensation. US 2014/0269863, Fan et al disclose LO leakage and calibration. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         

/EVA Y PUENTE/                                                                                                                                                 Primary Examiner, Art Unit 2632